Case 1:17-Cr-00232-RC Document 7 Filed 12/01/17 Page 1 of 1

FILED

CO 526 Rev. 3/2010 DEC 0 1 2017

C|erk, U.S. District and
Bankruptcy Courts
UNITED STATES DISTRICT AND BANKRUPTCY COURTS

FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

vs. Criminal Case No.: 17' 232 (RC)

Michael T. Flynn

\/\_/\/\_/\/\_/\/

WAIVER OF TRIAL BY JURY
With the consent of the United States Attorney and the approval of the Court, the defendant

waives his right to trial by jury.

Defendan

 

(/

Counsel for Defendant

l consent:

AAMZ

Mtant Uni!ced States attorney

Approved:

/C\?/é pp Date: LQ~/l/¢U()

United States district Judge

 

 

